 

 

 

Case 1:21-cr-00204-DAD-BAM Document5 Filed 09/01/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT Ky
EASTERN DISTRICT OF CALIFORNIA &
UNITED STATES OF AMERICA, )
Plaintiff,
V.

RAMON VARGAS-ALVAREZ JR.

Defendant.

 

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

Ad Prosequendum 0 Ad Testificandum
Name of Detainee: VARGAS-Alvarez, Ramon
Detained at Wasco State Prison
Detainee is: a.) charged in this district by: Indictment O Information 1 Complaint
charging detainee with: 8 USC 1326(a) & (b)(1)

or b.) Ca witness not otherwise available by ordinary process of the Court
Detainee will: a.) C1 return to the custody of detaining facility upon termination of proceedings

orb.) be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary FORTHWITH in the Eastern District of California.

 

 

 

Signature: /s/ Laura D. Withers
Printed Name & Phone No: Laura D. Withers 559-967-5480
Attorney of Record for: United States of America
. WRIT OF HABEAS CORPUS
XX) Ad Prosequendum DH Ad Testificandum

The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to ont mel the above-named custodian. _

© ——~——_

Dated: al 7 2)

 

 

 

 

 

 

Honorable Erica P>Gfosjean
U.S. MAGISTRATE JUDGE
Please provide the following, if known:
AKA(s) (if VARGAS, Ramon Jr. X|Male (LlFemale
Booking or CDC #: BP5027 DOB: 10/25/1983
Facility Address: 701 Scofield Ave, Wasco, CA, 93280 Race: W/H
Facility Phone: 661-758-8400 FBI#: 753821JB1

 

Currently

 

 

RETURN OF SERVICE
Executed on:

 

(signature)
